WEBB, District Judge
(dissenting).
On a careful reading and re-reading of the testimony in this case, I am of the opinion that the Mercury was sufficiently scrapped, dismantled, or destroyed to meet the spirit of the contract and bond. I think the evidence convinces that there was nothing left of the Mercury except her hull, in which a dozen large holes, including one 6 feet by 24 feet, had been made just above tbe water line.
The evidence, I think, convinces that there was very little, if any, change in the dismantling of the vessel between February 12 and May 20, 1925. On this latter date Mr. Merrill, district director of the plaintiff in Baltimore, wrote the manager of the brain h in New York a letter in which, among other things, he said that he had inspected the vessel on that date, and “that vessel has been dismantled and she is of no further use for either a steamship, or a barge that could be put in service again. The above company lias dismantled the engine by cutting the crank shaft connecting rods, together with, the housing and piston rods. They have also cut the heads out of the boilers, and furnaces are destroyed, preventing any further use as steam generators. The steering engine has been destroyed by cutting various bars for scrapping. This will apply also to the anchor windlass and capstan together with auxiliary machinery throughout the vessel. The decks have been removed, houses cut and stacks removed from the steamer. Several holes have been cut just above the water line in shell plate and frames cut in the various holds of the steamer. In our opinion, the Boston Iron and Metal Company lias complied with the terms of the contract as far as this steamer being of any further use for commercial purposes.”
The evidence shows further that no one ever heard of a vessel of the Mercury’s length being used as a barge, and to condition her would cost so much as to be prohibitive. Evidently those in charge of "the Shipping *130Board’s affairs for three years after this letter was written had that opinion about the matter; for a period of more than three years elapsed before this action was brought to recover the damages sued for.
I therefore feel that the trial judge should have given the defendants? first prayer, to wit: “The defendants pray the Court to declare as a matter of law that the plaintiff has submitted no evidence in this case legally sufficient to entitle the plaintiff to recover and, therefore, the verdict of the jury must be for the defendants upon the issues joined in the pleadings.”
The court having declined to give this first prayer asked for by the defendants, I certainly think the defendants’ second prayer should have been given, that is: “That the provision in the contract offered in evidence between the United States of America and the defendants and the provision in the bond given by the defendants for the faithful performance of the contract for the payment, in the event that the steamship Mercury was not removed prior to February 12,192á, and that it was not dismantled or destroyed as provided in the contract prior to February 12,1925, of the sum of $100' per day, is a penalty and is not liquidated damages. Therefore, there can be no recovery in this action in respect thereof.”
The amounts provided for in the contract and the bond, as liquidated damages, .are so extremely out of proportion to any actual damage that might have been suffered by reason of the breach of either the bond or the contract that I am compelled to consider these amounts as penalties and not as liquidated damages. What damage did the government suffer by reason of the old hull of the steamer lying for a few days in the waters of a private dock? None. And no actual damage was shown or attempted to be shown on this account, and I do not feel that the government should recover $8,200 as damages from the defendants, where there is absolute absence of any damage proven or even conceived. To.all intents and purposes the Mercury was demolished as a vessel. She was as impotent and useless as if she had been sunk in the middle of the ocean.
I think I can clearly distinguish the eases relied upon by the plaintiff from the facts and law in this ease.
For the foregoing reasons, I must dissent, because I feel that upon all the facts and the law in the case judgment should have been rendered for the defendants.